Citation Nr: 0805278	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-20 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for chloracne, claimed as a 
residual of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to June 
1976, including service in the Republic of Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 2004, the veteran 
testified at a videoconference hearing which was chaired by 
the undersigned Veterans Law Judge.  In October 2004, the 
Board remanded the appeal for further development.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to Agent 
Orange during service.

2.  Resolving all reasonable doubt in the veteran's favor, 
his chloracne is related to active service.


CONCLUSION OF LAW

Chloracne was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops chloracne to a 
degree of 10 percent or more within a year after the last 
date on which he was exposed, the disorder shall be presumed 
to have been incurred during service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, private medical records, VA medical 
records and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted in the October 2004 remand, based on the veteran's 
service treatment records, which show treatment at the 
dispensary at Tan Son Nhut Air Base in September 1972, it may 
be presumed that he served in Vietnam.  Thus, the Board finds 
that the veteran is presumed to have been exposed to Agent 
Orange during service.  See 38 C.F.R. § 3.307(a)(6).  
However, the medical evidence of record fails to show that he 
developed chloracne to the required degree during the 
specified time period to warrant service connection on a 
presumptive basis.

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As the record showed that the veteran carries a diagnosis of 
chloracne, his claims file was forwarded to a VA physician to 
obtain a medical opinion regarding the etiology of the 
disorder, specifically, whether the chloracne is 
etiologically related to the veteran's presumed exposure to 
Agent Orange during service.  An April 2005 VA opinion 
reflects the examiner's statements that the veteran has 
chloracne and that the literature shows that the presence of 
chloracne is considered a clinical sign of exposure to Agent 
Orange.  The examiner then opined that it is at least as 
likely as not that the veteran's chloracne is etiologically 
related to his presumed exposure to Agent Orange during 
service.

Given the above, and resolving all reasonable doubt in the 
veteran's favor, the Board finds that his chloracne is 
related to exposure to Agent Orange during service.  Thus, 
service connection for the disorder is warranted.


ORDER

Service connection for chloracne is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


